Citation Nr: 0909006	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-10 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for peripheral neuropathy has been 
received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, found that new and material evidence had not been 
submitted sufficient to reopen a claim for service connection 
for peripheral neuropathy.  In September 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2005, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

The Board has considered the decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that 
decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See Ephraim 
v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this case, as 
will be discussed below, the Veteran was previously denied 
service connection for peripheral neuropathy in a July 1999 
rating decision.  While there was a finding of questionable 
neuropathy, there was no diagnosis of peripheral neuropathy 
at the time of that rating decision.  As such, any diagnoses 
of peripheral neuropathy since that denial cannot constitute 
a different diagnosed disease or injury, and new and material 
evidence is required to reopen the claim.  

The Board also has considered the fact that, in the previous 
denial of the claim, the RO denied service connection for 
peripheral neuropathy because there was no evidence that 
peripheral neuropathy was incurred in or aggravated or caused 
by service, nor was there evidence of acute or subacute 
peripheral neuropathy-disability recognized by VA as 
associated with herbicide exposure-within one year of 
herbicide exposure.  In the August 2004 request to reopen, 
the Veteran asserted that peripheral neuropathy was secondary 
to his service-connected right knee disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board 
finds, therefore, that the Veteran's current claim for 
service connection for peripheral neuropathy is not a "new" 
claim, and that new and material evidence is required in 
order for the Board to consider the substantive merits of the 
claim for service connection, regardless of the Veteran's 
current theory regarding etiology.   

In January 2007, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a July 1999 rating decision, the RO denied the 
Veteran's claim for service connection for peripheral 
neuropathy; although notified of the denial in a July 1999 
letter, the Veteran did not initiate an appeal.  

3.  No new evidence associated with the claims file since the 
July 1999 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for peripheral neuropathy, or raises a 
reasonable possibility of substantiating that claim.  




CONCLUSIONS OF LAW

1.  The July 1999 denial of service connection for peripheral 
neuropathy is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received regarding the claim for service 
connection for peripheral neuropathy since the RO's July 1999 
denial is not new and material, the criteria for reopening 
the claim for service connection are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2004 pre-rating letter, the RO 
informed the Veteran that his claim for service connection 
for peripheral neuropathy was previously denied in a July 
1999 rating decision.  The letter explained what constitutes 
new and material evidence, and informed him of the type of 
evidence needed to establish each element of a claim for 
direct service connection.  The letter also informed the 
Veteran that the claim was previously denied because his 
condition was not service-connected.  As will be discussed 
below, the July 1999 rating decision found that peripheral 
neuropathy was not incurred in or aggravated or caused by 
service, and there was no evidence of acute or subacute 
peripheral neuropathy within one year of herbicide exposure.  
As such, the notice regarding the information and evidence 
necessary to substantiate the underlying claim for service 
connection, including the requirement of a current 
disability, and a relationship between the disability and an 
injury, disease, or event in service went to the basis for 
the previous final denial.  [Parenthetically, the Board notes 
that this letter also mistakenly stated that the claim had 
been previously denied in a September 1967 rating decision, 
however, as the letter correctly identified the July 1999 
prior denial, any notice defect of also identifying a non-
existent September 1967 rating decision constitutes harmless 
error in this case].  

The September 2004 letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA, 
and requested that the Veteran submit any pertinent evidence 
in his possession, consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect.  The April 2005 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the September 2004 letter 
meets the VCAA's timing of notice requirement.  

The Board notes that the RO notified the Veteran regarding 
the assignment of disability ratings and effective dates in a 
March 2006 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the Veteran.  Because the Board's decision 
herein denies the request to reopen the claim for service 
connection, no disability rating or effective date is being, 
or will be, assigned.  Accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman.  

The Board has also considered the fact that the RO has not 
furnished the Veteran a notice letter regarding the 
information and evidence necessary to substantiate a claim 
for service connection for peripheral neuropathy on a 
secondary basis. However, the RO did include the text of 38 
C.F.R. § 3.310, the applicable regulation, in the December 
2005 SOC.  Moreover, the record demonstrates an awareness on 
the part of the Veteran of what is needed to support claim 
for service connection on a secondary basis.  In this regard, 
the record reflects that the Veteran understood that, in 
order to establish service connection for peripheral 
neuropathy on a secondary basis, he had to show that this 
condition is related to his service-connected right knee 
condition, as, in his April 2006 statement in lieu of VA Form 
21-646, the Veteran's representative stated that there was 
medical evidence which suggested that the Veteran had right 
leg numbness as a manifestation of his right knee disability.  
Thus, the Veteran, albeit by way of his representative, has 
evidenced actual knowledge of the information and evidence 
needed to substantiate an underlying claim for service 
connection on a secondary basis.  See Sanders v. Nicholson, 
487 F. 3d 881, 889 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and private treatment records, and the 
reports of August 1968 and April 2005 VA examinations.  Also 
of record and considered in connection with the appeal are 
various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board notes that the record reflects that the Veteran was 
awarded Social Security disability benefits beginning in 
March 1999.  The Social Security Administration (SSA) 
decision is not of record; however, review of the claims file 
reflects that the Veteran was not awarded SSA benefits for 
peripheral neuropathy.  In this regard, a June 2000 record of 
treatment in regard to the right knee indicates that a report 
was being sent to Social Security and, significantly, in a 
January 2007 statement, the Veteran himself submitted private 
medical records from November 2006 and stated that this was 
the first time a medical doctor had diagnosed him with 
peripheral neuropathy.  There has been no argument that the 
SSA records are pertinent to the claim being adjudicated in 
this decision as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In addition, during private treatment in April 2002, the 
Veteran stated that he was under the care of a neurologist, 
Dr. Levy, a year and a half earlier.  The physician who 
treated the Veteran in April 2002 noted that he had attempted 
but failed to identify or locate a Dr. Levy in Connecticut.  
No records of treatment from Dr. Levy have been associated 
with the claims file; however, VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. § 
5103A(b),(c).  The Veteran has not identified an address for 
Dr. Levy, nor has he submitted a VA Form 21-4142 
(Authorization for Release of Information) to enable VA to 
obtain these records.  As such, these records have not been 
adequately identified and it is not possible for VA to obtain 
them.  In any event, as stated above, the Veteran himself has 
reported that he was not diagnosed with peripheral neuropathy 
until November 2006, and there is also no suggestion that 
these records would include evidence of a diagnosis of acute 
or subacute peripheral neuropathy within one year of 
herbicide exposure, or evidence of a nexus between either 
peripheral neuropathy and service, or the service-connected 
right knee disability-evidence required to reopen the claim.  
As such, a remand to obtain these records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board has also considered the fact that in the September 
2005 NOD, the Veteran's representative requested that he be 
afforded a VA examination to obtain a medical opinion in 
regard to the relationship between peripheral neuropathy and 
Agent Orange exposure.  Under 38 C.F.R. § 
3.159(c)(4)(i)(C)(iii), VA will provide a medical examination 
only if new and material evidence is presented or secured in 
a claim to reopen a finally adjudicated claim.  Because, as 
noted above, and as is discussed more fully below, new and 
material evidence has not been received to reopen the claim, 
the criteria for a VA examination under the above-noted 
authority are not met.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).   
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
certain diseases, including acute and subacute peripheral 
neuropathy, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  Note 2 of 38 C.F.R. § 
3.309(e) defines "acute and subacute peripheral neuropathy" 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 
3.307(a)(6)(ii) provides that acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during service 
in order for that disease to be presumptively service 
connected.   

The record reflects that the Veteran served in the Republic 
of Vietnam, as his service treatment records reflect that he 
was admitted to the 67th Evacuation Hospital in November 
1966.  As such, the Veteran is presumed to have been exposed 
to herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

In the July 1999 rating decision, the RO initially denied 
service connection for peripheral neuropathy, finding that 
peripheral neuropathy was not incurred in or caused or 
aggravated by service, and there was no evidence of acute or 
subactue peripheral neuropathy within one year of herbicide 
exposure.

The pertinent evidence of record at the time of the July 1999 
rating decision included the Veteran's service treatment 
records, which are negative for complaints regarding or 
treatment for peripheral neuropathy.  Also of record was an 
August 1968 VA examination, which revealed a normal 
neurological evaluation.  

Records of private treatment from January 1988 to April 1999 
included complaints of numbness and tingling in the 
extremities.  In this regard, in January 1990, the Veteran 
complained of numbness in his left hand.  The physician noted 
that he continued to smoke and drink excessively.  The 
assessment was paresthesias, left hand, unknown etiology, 
doubt carpal tunnel, questionable neuropathy related to 
alcohol abuse or vitamin deficiency, etc.  Neurologic 
examination in April 1994 was within normal limits.  

In September 1998, the Veteran complained of tingling and 
numbness from the umbilical level distally, starting suddenly 
three days earlier.  The assessment was paresthesias from the 
lower trunk distally.  He was referred for a neurologic 
consultation, during which he described feelings of tingling 
and numbness in the legs for the past five days.  He denied 
tingling or numbness above the waist, and reported no 
previous occurrence of these symptoms.  He denied any 
previous neurologic problems.  The impression following 
neurologic examination was acute onset of lower extremity 
numbness.  The physician commented that a lesion to the mid 
to lower thoracic dorsal spinal cord needed to be ruled out, 
as well as other spinal neoplasms and dymelinating plaque.  
He added that the Veteran's symptoms and examination were not 
consistent with a peripheral nerve problem, such as Guillain-
Barre syndrome, as he did not have any change in his reflexes 
or any lower extremity weakness.  During follow-up treatment 
the next month, the Veteran stated that he had developed 
severe pain in the back of the right buttock with knifelike 
pain radiating down the posterior leg to the ankle, with some 
possible soreness in the right lower back.  The impression 
was mild transverse myelitis and right sciatica.  In regard 
to the right sciatica, the physician commented that the 
Veteran likely had some degree of disc bulging or mild disc 
herniation which was unrelated to the transverse myelitis.  

In February 1999, the Veteran continued to complain of 
tingling in the soles of the feet and some mild numbness from 
the legs up to the waist, but denied pain radiating down the 
right leg.  There was still some decrease in vibratory 
sensation in the legs.  The impression was status post 
transverse myelitis, residual sensory symptoms persist, and 
status post right sciatica, currently resolved.  The 
impression following treatment in March 1999 was status post 
transverse myelitis.  The physician noted that the Veteran 
had abnormal tibial somatosensory evoked potentials which 
were consistent with transverse myelitis.  While it had been 
suggested to obtain nerve conduction studies to rule out 
peripheral neuropathy, the physician opined that such studies 
were not needed because the sudden onset of symptoms, normal 
or excessively brisk reflexes, completely normal blood tests, 
abnormal thoracic spine MRI, and sensory level to the abdomen 
on examination were all consistent with transverse myelitis 
rather than peripheral neuropathy.  

Although notified of the RO's July 1999 denial in a July 1999 
letter, the Veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his previously denied claim in 
August 2004.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's July 1999 rating decision, which denied service 
connection for peripheral neuropathy as related to herbicide 
exposure.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the July 1999 rating decision, there were 
medical records reflecting complaints of pain, numbness, and 
tingling in the lower extremities, and, while a January 1990 
record of treatment found questionable neuropathy in regard 
to the left hand, there were no actual diagnoses of 
peripheral neuropathy, to include acute or subacute 
peripheral neuropathy.  

Pertinent evidence added to the claims file since July 1999 
includes records of private treatment from April 2002, 
December 2003, and November 2006, as well as the report of an 
April 2005 VA examination in regard to the right knee.  

In April 2002, the Veteran gave a history of transverse 
myelitis in 1998, which caused paralysis from the waist down, 
with numbness in the same distribution.  He reported that his 
strength had returned, but pain persisted.  The physician 
noted that he was essentially wheelchair bound.  Following 
examination, the physician opined that the Veteran's pain and 
questionable lower extremity extensor spasms were secondary 
to his myelopathy, and that his neurological examination was 
stable.  In December 2003, the Veteran was evaluated by a 
different private physician.  He again gave a history of 
transverse myelitis in 1998, and stated that he had 
degenerative joint disease in the right knee.  He complained 
of severe pain and snapping in the knee, as well as shooting 
pain across the buttocks and over the anterior thigh to his 
feet, with numbness throughout the right leg.  The impression 
following examination was transverse myelitis, degenerative 
joint disease right knee, myelopathy, and greater trochanter 
bursitis.  

During VA examination in April 2005, the Veteran described 
weekly shooting pain from the right knee to the ankle and/or 
thigh, which lasted for a few seconds and was relieved by 
sitting down.  In commenting on flare-ups of joint disease, 
the examiner noted that, as the Veteran mentioned, he had 
swelling, shooting pain, and giving way.  Examination 
revealed 4+/5 weakness in both lower extremities in all major 
muscle groups, which, the examiner commented, was likely from 
the transverse myelitis.  The impression was medial meniscal 
injury status post arthroscopic repair.  

Most recently, the Veteran submitted records of private 
treatment from November 2006, when he presented with 
complaints of bilateral foot pain, which he described as 
existing for two years.  Neurological examination revealed 
touch, vibratory, s-w 5.07 grams monofilament, 
proprioception, pin prick sensation, and light touch 
sensation to be decreased.  There was moderate weakness in 
the L4, L5, and S1 distribution, bilaterally, with abnormal 
sensation to touch and pin prick in the L4, L5, and S1 
dermatographic distribution.  Both feet exhibited lack of 
sensation and numbness.  The impression was bilateral 
Morton's neuroma, bilateral plantar fasciitis, bilateral 
tarsal tunnel syndrome, and unspecified idiopathic peripheral 
neuropathy.  

The medical evidence associated with the claims file since 
July 1999 includes complaints of pain and numbness in the 
lower extremities; however, as such complaints were of record 
at the time of the July 1999 rating decision, to the extent 
that records of treatment associated with the claims file 
show only continuing complaints, they are cumulative and 
redundant, and therefore, do not constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a). 

At the time of the July 1999 rating decision, there was no 
evidence of acute or subactue peripheral neuropathy.  
Likewise, the medical evidence associated with the claims 
file is negative for findings of acute or subacute peripheral 
neuropathy-the type of peripheral neuropathy recognized by 
VA as associated with herbicide exposure-let alone medical 
evidence indicating that any such disability was manifested 
within one year of exposure to herbicides in Vietnam, as 
required to establish service connection on a presumptive 
basis under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Rather, the only diagnosis of peripheral 
neuropathy of record is the November 2006 diagnosis of 
unspecified idiopathic peripheral neuropathy.  

The Board notes that, notwithstanding the presumption, 
service connection for disability claimed as due to exposure 
to herbicides may be established by showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.  

The Board has also considered the assertion, made in the 
August 2004 request to reopen, that the Veteran's peripheral 
neuropathy is related to his service-connected right knee 
disability.  In this regard, under 38 C.F.R. § 3.310(a), 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

However, there is simply no medical comment or opinion that 
the Veteran's peripheral neuropathy is in any way related to 
service, to include presumed herbicide exposure, or to his 
service-connected right knee disability.  

While, in his April 2006 statement, the Veteran's 
representative asserted that the December 2003 report of 
treatment documented right leg numbness as a manifestation of 
the right knee disability, the report clearly states, "The 
patient notes that he has had severe pain in the knee.  He 
also notes snapping in the knee.  He notes he experiences a 
shooting pain from across the buttocks and over the anterior 
thigh to his feet.  He also notes numbness throughout the 
right leg."  Notably, the physician's diagnoses did not 
include peripheral neuropathy.  Moreover, the physician was 
clearly recounting the Veteran's physical complaints, and he 
did not offer any opinion that the complaints of right leg 
numbness were related to the right knee disability.  

Similarly, while the April 2005 VA examiner noted that the 
Veteran described shooting pain from the right knee to the 
ankle and/or thigh, he also did not make any findings 
regarding a diagnosis of peripheral neuropathy.  Of note, the 
examiner attributed weakness in the lower extremities as 
likely due to transverse myelitis.  

Significantly, the only diagnosis of peripheral neuropathy of 
record, rendered in November 2006, described the condition as 
idiopathic, meaning, self-originated, of unknown causation.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 817 (28th ed. 1994).  
The Veteran himself stated that this was the first time he 
had been diagnosed with peripheral neuropathy.  

As such, while the evidence associated with the claims file 
since July 1999 is new, in that it includes a diagnosis of 
peripheral neuropathy, it does not include any medical 
comment or opinion addressing a relationship between current 
peripheral neuropathy and service, to include presumed in-
service herbicide exposure, or a relationship between current 
peripheral neuropathy and the service-connected right knee 
disability.  

Hence, without any evidence or opinion that the Veteran's 
current peripheral neuropathy is in any way related to his 
active service, to include herbicide exposure therein, or to 
his service-connected right knee disability, the new medical 
evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim, and therefore, is not 
material for purposes of reopening the claim.

The only other evidence associated with the claims file since 
the prior denial consists of the Veteran's and his 
representative's assertions that he has peripheral neuropathy 
which is related to service, in particular, in-service 
herbicide exposure, or to his service-connected right knee 
disability.  However, the Board emphasizes that, as 
laypersons without the appropriate medical training or 
expertise, neither the Veteran nor his representative is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, where, as here, 
the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Significantly, in this case, 
there simply is no objective evidence to support the lay 
assertions. 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for peripheral neuropathy has not been received.  
As such, the requirements for reopening the claim are not 
met, and the July 1999 denial of the claim remains final.  As 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim for service connection, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  




ORDER


As new and material evidence has not been received, the 
request to reopen the claim for service connection peripheral 
neuropathy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


